Case 2:85-cv-04544-DMG-AGR Document 651 Filed 09/03/19 Page 1 of 2 Page ID #:33127




  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
      JENNY LISETTE FLORES, et al.,            Case No.: CV 85-4544-DMG
 11
                                               ORDER RE EX PARTE
 12              Plaintiffs,                   APPLICATION TO FILE BRIEF OF
 13
                                               AMICI CURIAE [632]
                 vs.
 14
 15   WILLIAM P. BARR, Attorney General
      of the United States, et al.,
 16
 17              Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             -1-
Case 2:85-cv-04544-DMG-AGR Document 651 Filed 09/03/19 Page 2 of 2 Page ID #:33128




  1         The ex parte application of the American Academy of Child and Adolescent
  2   Psychiatry, the American Academy of Pediatrics, the American Academy of Pediatrics,
  3   California, the American Federation of Teachers, the American Medical Association, the
  4   American Professional Society on the Abuse of Children, the American Psychiatric
  5   Association, the American Psychoanalytic Association, the California American
  6   Professional Society on the Abuse of Children, the Center for Law and Social
  7   Policy, the Children’s Defense Fund, First Focus on Children, the Lutheran
  8   Immigration and Refugee Service, the National Association of Social Workers, the
  9   National Education Association, the Texas Pediatric Society, Save the Children
 10   Action Network, Inc., Save the Children Federation, Inc., and the Women’s
 11   Refugee Commission, together with First Focus on Children, Inc., UNICEF USA,
 12   and ZERO TO THREE to file a brief of amici curiae is GRANTED.
 13         The proposed brief and supporting declaration submitted with the ex parte
 14   application must be filed separately on the docket within three court days.
 15         IT IS SO ORDERED.
 16
 17   DATED: September 3, 2019                     ________________________________
 18                                                DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                  -2-
